 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GUADALUPE RUIZ,                                   No. 1:21-cv-00759-DAD-SKO (HC)
12                       Petitioner,                    ORDER VACATING ORDER DIRING
                                                        PAYMENT OF FILING FEE
13
              v.                                        [Doc. 3]
14

15    T. CISNEROS, Warden,
16                       Respondent.
17

18

19           Petitioner is a state prisoner proceeding pro se and in forma pauperis with a petition for

20   writ of habeas corpus pursuant to 28 U.S.C. § 2254. On May 13, 2021, the Court issued an order

21   granting Petitioner’s application to proceed in forma pauperis. (Doc. 3.) On June 21, 2021,

22   Petitioner notified the Court that the order was incorrect, insofar as Petitioner was proceeding

23   with a petition for writ of habeas corpus, not a civil rights complaint. (Doc. 12.) He states that

24   the order incorrectly stated that he was proceeding pursuant to 42 U.S.C. § 1983 and obligated to

25   pay the $350.00 filing fee for the action. Petitioner’s objections are well-taken.

26   /////

27   ////

28   ////
                                                        1
 1            Accordingly, Petitioner is authorized to proceed in forma pauperis in this habeas action

 2   pursuant to 28 U.S.C. § 1915, and the order directing payment of the statutory filing fee for a civil

 3   rights action is hereby VACATED.

 4
     IT IS SO ORDERED.
 5

 6   Dated:     June 22, 2021                                     /s/   Sheila K. Oberto              .
                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
